l
                  Case 5:09-cr-00155-JHS Document 584 Filed 04/19/19 Page 1 of 3

    PROB !2
    (Rrv 10/91)

                                 United States District Court
                                                    for the

                                     Eastern District of Pennsylvania

                                              April 17, 2019

    U.S.A. vs. Hector Luis Rivera                                         Case No. 5:09CR000155-005

                              VIOLATION OF SUPERVISED RELEASE

            CO~ES NOW ;';JKKI CA~PBELL U.S. PROBATION OFFICER OF THE COCRT
    presenting an official report upon the conduct and attitude of Hector l,uis Rivera who was placed
    on ~upervised release by the Honorable Joel H. Slomsk_y sitting in the Court at Philadelphia, PA,
    on the 31st day of M~. 2012 who fixed the period of supervision at five years, and imposed the
    general terms and conditions theretofore adopted by the Court and also imposed special
    conditions and terms as follows:

     ORIGr--:AL OFFENSE:              Conspiracy to commit murder in aid of racketeering and aiding
                                      and abetting (Count Four); and use/carrying a firearm during
                                      and in relation to a crime of violence and aiding and abetting
                                      (Count Five).

     ORIGI:'.\:AL SENTE:\:CE:    1    The defendant was committed to the custody of the U.S.
                                      Bureau of Prisons for a total of 96 months. This term consisted
                                                                                     '
                                      of terms of 36 months on Count Four and 60 months on Count
                                      Five, to run consecutively to each other. Upon release from
                                      imprisonment, the defendant shall be on supervised release for
                                      a term of five years. This term consisted of terms of three
                                      years on Count Four and five years on Count Five, to run
                                      concurrently to each other. A $200.00 special assessment was
                                      also imposed.

      SPECIAL CONDITIO:\:S: ;         1) The defendant shall refrain from the illegal possession
                                      and/or use of drugs and ~hall submit to urinalysis or other
                                      forms of testing to ensure compliance. It is further ordered that
                                      the defendant shall participate in drug treatment and abide by
                                      the rules of any such program until satisfactorily discharged;
                                      2) The defendant shall provide the U.S. Probation Office with
                                      full disclosure of his financial records to include yearly
                                      income tax returns upon the request of the U.S. Probation.
                                      Office. The defendant shall cooperate with the probation
                                      officer in the investigation of his financial dealings and shall
                                      provide truthful monthly statements of his income; 3) The
                                      defendant shall participate in a mental health program for
                                      evaluation and/or treatment and abide by the rules of any such
                                      program until satisfactorily discharged; 4) The defendant is
         Case 5:09-cr-00155-JHS Document 584 Filed 04/19/19 Page 2 of 3

RE: Rivera, Hector Luis
Case: 5:09CR000155-005
                                 prohibited from incurring any new credit charges or opening
                                 additional lines of credit without the approval of the probation
                                 officer, unless the defendant is in compliance with a payment
                                 schedule for the fine obligation. The defendant shall not
                                 encumber or liquidate interest in any assets unless it is in
                                 direct service of the fine obligation or otherwise has the
                                 express approval of the Court; and 5) In the event that a
                                 $2,000.00 fine is not paid prior to the commencement of
                                 supervision, the defendant shall satisfy the amount due in
                                 monthly installments of not less than $50.00, to commence 30
                                 days after release from confinement.

 DATE SUPERVISION                July 7, 2017
 COM~ENCED:

 DATE SUPERVISION                July 6, 2022
 TERMI:'JATES:

The above probation officer has reason to believe that the supervised releasee has violated the
terms and conditions of their supervision under such circumstances as may warrant revocation.
This condition is:
                            l

 A.   S_tandard Co_ndition_; While on supervised release you shall not commit another
      federal, state, or local crime .
                                  ...
      On March 12, 2019, Mr. Rivera was the driver of a vehicle involved in a traffic stop
      by two New York State Troopers because of heavily tinted windows and a large cell
      phone holder attached to the windshield. When the troopers approached the vehicle,
      the smell of marijuana ~as emanating from the vehicle as well as from ~- Rivera
      and his male passenger. Mr. Rivera and his passenger were searched, and no
      marijuana was found op their persons. A probable cause search of the car was
      conducted by the troopers who discovered the following items in a bag in the trunk: I)
      a fully loaded .357 magnum Smith and Wesson revolver with seven rounds; 2) a box
      of ammunition (.38 special rounds); 3) a vial ofliquid cannabis concentrate; 4) a
      black A WS scale; 5) aq empty prescription bottle with Mr. Rivera's name on the
      label; and 6) clear plastic bags containing marijuana weighing approximately 46
      grams. Mr. Rivera and the passenger were consequently placed under arrest and
      transported to the State: Police headquarters in Middletown, NY, for processing.
                            I
      Mr. Rivera was reman~ed to Orange County Jail with no bail listed.

      The next Court date is April 29, 2019, in Orange County Court located in Goshen,
      NY, with Judge Craig Brown.

      GRADE OF VIOLATIO:"l                                                                        B
        •            Case 5:09-cr-00155-JHS Document 584 Filed 04/19/19 Page 3 of 3
•
    .       RE:   Rivera, Hector Luis
            Case: 5:09CR000155-005

            PRA YI:SG THAT THE COURT WILL ORDER ...            THE ISSUANCE OF A
                                                               WARRA~T TO BE LODGED AS
                                                               A DETAINER, FOR THE
                                                               NAMED St;PERVISED
                                                               RELEASEE TO BE ARRESTED
                                                               AND BROUGHT BEFORE THE
                                                               COURT FOR A REVOCATIO'."
                                                               HEARING.

                                                               I declare under penalty of perjury
                                                               that the foregoing is true and correct.




                                                               Place: Philadelphia~ PA
                                                               Date: April 17, 2019


            cc: Assistant U.S. Attorney ,
                Defense Attorney        i
                U.S. Marshal's - Warran1 Squad

                                         l
                                         I
               ORDER OF THE COURT

            Considered ar.l_d,ordered thisj __ {f ,t(,. day
            of.~ l                 , ~019, and ordered filed
            and ~ r t of the records: in the above case.



            u~C~"---!',~'-+-----
